DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 05/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,407,757 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment and Status of Claims
Applicant's amendment, filed 05/06/2022, has been entered. Claims 2, 7, 13, and 24 are amended, no claims are cancelled, and claims 34 and 35 are newly added. Accordingly, claims 2, 4, 7-10, 12-16, 20-22, and 24-35 are pending and considered in this Office Action.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/06/2022 and 08/01/2022 were filed after the mailing date of the Non-Final Office Action on 02/08/2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Interpretation
In the interest of the clarity of the record, Applicant’s statement in the Remarks of 02/25/2020 is reproduced here: “Applicant wishes to clarify that at% and wt% are not equivalent”. This is in response to the claim objections and consideration of Page 36 lines 18-22 of Applicant’s specification raised in the Non-Final Rejection mailed 11/25/2019. As such, the claims recite at% and are given their plain meaning where at% and wt% are not equivalent in contrast to the paragraph in the specification at Page 36 lines 18-22.
Claim Objections
Claims 29 and 33 are objected to because of the following informalities: it is suggested that the word “further” be included in these claims to make the scope more apparent (i.e. further comprises Sc). Specifically, claims 29 and 33, individually, require Sc plus another element due to the features of claims 2 and 13 which require the selection of at least one element of Pd, Pt, Ti, and V. Sc is no longer listed in claims 2 and 13. As such, claims 29 and 33 effectively require the combination of 1) Pd, Pt, Ti, and/or V and 2) Sc. Thus, ‘further’ is suggested.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2, 4, 8-10, 12-16, 20-22, 25, 34, and 35 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Axelbaum et al. “Nano-phase W and W-Ti Composite via Gas-Phase Combustion Synthesis” (1996; attached).
Regarding claim 2, Axelbaum et al. (hereinafter “Axelbaum”) anticipates the invention as currently claimed (Table 2 Sample 2 page 1051 and 1052). Specifically, Axelbaum teaches a W-Ti consolidate (meeting claimed sintered nanocrystalline alloy because the W-Ti consolidate is hot pressed at temperatures of 1000 to 1200C while “preserving the nano-crystalline grain size” pg. 1052 at top left) on pg. 1051 at Table 2 Sample 2 having W-13 wt% Ti that is 97% dense and has a grain size of about 40 nm (see section 3.2 immediately below the table). The converted values of Axelbaum’s sample are 63.5 at% W and 36.5 at% Ti which anticipates the ranges claimed.
Regarding claim 4, Axelbaum anticipates the invention as applied to claim 2 above and Sample 2 includes 36.5 at% Ti which anticipates the claimed range of “an amount greater than or equal to 1 at%”.
Regarding claim 8, Axelbaum anticipates the invention as applied to claim 2 above and Sample 2 includes 63.5 at% W which anticipates the claimed range of “an amount of at least about 60 at% and less than or equal to about 95 at%”.
Regarding claim 9, Axelbaum anticipates the invention as applied to claim 2 above and the consolidation process is from 1000 to 1200 C (Abstract) and Axelbaum expressly teaches at the top left of pg. 1052 that “HIPing should result in near theoretical densities while preserving the nano-crystalline grain size’ which is taken to meet ‘substantially thermodynamically stable at a temperature that is greater than or equal to about 1,000C’ as claimed because the HIPing and other consolidation processes occur at temperature greater than or equal to 1000C.
Regarding claim 10, Axelbaum anticipates the invention as applied to claim 2 above and Sample 2 possesses a density of 97% which meets the claimed range “at least about 98%” (emphasis respectfully added for clarity). To be clear, the word “about” encompasses values less than 98% and so the BRI of ‘about 98%’ includes 97%.
Regarding claim 12, Axelbaum anticipates the invention as applied to claim 2 above and teaches that the W-Ti consolidate has a grain size of about 40 nm (Page 1051, Section 3.2).
Regarding claims 13-15, Axelbaum anticipates the invention as currently claimed (Table 2 Sample 2 page 1051 and 1052). Specifically, Axelbaum teaches a W-Ti consolidate (meeting claimed bulk nanocrystalline alloy) on pg. 1051 at Table 2 Sample 2 having W-13 wt% Ti that is 97% dense (meeting dependent claims 14 and 15) and has a grain size of about 40 nm (see section 3.2 immediately below the table). The converted values of Axelbaum’s sample are 63.5 at% W and 36.5 at% Ti which anticipates the ranges claimed.
Regarding claim 16, Axelbaum anticipates the invention as applied to claim 13 above and Sample 2 possesses a density of 97% which meets the claimed range “at least about 98%” (emphasis respectfully added for clarity). To be clear, the word “about” encompasses values less than 98% and so the BRI of ‘about 98%’ includes 97%.
Regarding claim 20, Axelbaum anticipates the invention as applied to claim 13 above and Sample 2 includes 36.5 at% Ti which anticipates the claimed range of “an amount greater than or equal to 1 at%”.
Regarding claim 21, Axelbaum anticipates the invention as applied to claim 13 above and the consolidation process is from 1000 to 1200 C (Abstract) and Axelbaum expressly teaches at the top left of pg. 1052 that “HIPing should result in near theoretical densities while preserving the nano-crystalline grain size’ which is taken to meet ‘substantially thermodynamically stable at a temperature that is greater than or equal to about 1,000C’ as claimed because the HIPing and other consolidation processes occur at temperature greater than or equal to 1000C.
Regarding claim 22, Axelbaum anticipates the invention as applied to claim 13 above and teaches that the W-Ti consolidate has a grain size of about 40 nm (Page 1051, Section 3.2).
Regarding claim 25, Axelbaum anticipates the invention as applied to claim 13 above and Sample 2 includes 63.5 at% W which anticipates the claimed range of “an amount of at least about 60 at% and less than or equal to about 95 at%”.
Regarding claim 34, Axelbaum anticipates the invention as applied to claim 2 above and Sample 2 includes 36.5 at% Ti which anticipates the claimed range of “an amount greater than or equal to 5 at%”.
Regarding claim 35, Axelbaum anticipates the invention as applied to claim 13 above and Sample 2 includes 36.5 at% Ti which anticipates the claimed range of “an amount greater than or equal to 5 at%”.
Allowable Subject Matter
Claims 7 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 7 and 24 (individually) are allowed because the prior art fails to anticipate or reasonably render obvious the cumulative limitations of each claim with particular attention to the feature requiring a nanocrystalline alloy having at least about 60 at% W and greater than or equal to 5 at% Sc.
The closest prior art of record, to Yu, only had a maximum of 2.0% Sc.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 26-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to anticipate or reasonably render obvious a nanocrystalline alloy having at least about 60 at% W and the portions of the specific elements as claimed in claims 26-33.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant’s amendment has obviated the previously applied prior art; however, upon further consideration, a new ground(s) of rejection is made in view of Axelbaum as applied above. Applicant’s amendment has necessitated this new rejection at least due to the removal of Sc which was previously treated by prior art reference Yu.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738



/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738